CRIST, Presiding Judge.
Both husband and wife appeal from the dissolution of their eleven year marriage. Substantial marital property was divided. Wife was awarded custody of the one child born to the marriage along with maintenance and child support. We deny husband’s motion to dismiss this appeal and affirm the trial court’s judgment.
Wife opines the trial court erred in: (1) finding 200 shares of stock the separate property of husband; (2) awarding her only $200.00 per month child support; (3) awarding her $600.00 per month maintenance and only for three years; (4) awarding her only $6,000 attorney fees; (5) failing to hold husband in contempt of court for his arrear-age of pendente lite support payments; and (6) finding she had no interest in a farm.
Husband is dissatisfied with the trial court’s: (1) division of marital property; (2) award of maintenance to wife; and (3) award of $6,000 attorney fees to wife.
We find at the center of all of wife’s contentions, complaint as to the manner in which the trial court resolved sharply conflicting factual issues. Taking into account the vantage point of the trial court in dissolution proceedings to determine credibility of witnesses and the weight to be accorded evidence in reaching an equitable determination, we find the judgment of the trial court supported by the record.
Husband’s appeal alleges various abuses of discretion entrusted to trial courts in dissolution proceedings. We do not find the judgment of the trial court to be erroneous as a matter of law.
The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appeals. An extended opinion would have no preceden-tial value. Judgment is therefore affirmed in accordance with Rule 84.16(b).
PUDLOWSKI and SIMON, JJ., concur.